       Case 5:19-cv-00123-DCB-MTP Document 14 Filed 06/01/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION

JOSEP RAMIREZ ALVAREZ                                              PETITIONER

VS.                               CIVIL ACTION NO. 5:19-cv-123-DCB-MTP

SHAWN GILLIS                                                       RESPONDENT


                ORDER ADOPTING REPORT AND RECOMMENDATION


       This cause is before the Court on United States Magistrate

Judge Michael T. Parker’s Report and Recommendation (docket entry

13), addressing Petitioner Joseph Ramirez Alvarez’s Petition for

Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241.

       Petitioner asserts that he had been detained in immigration

custody for approximately seventeen months.                 Petitioner argues

that     his   extended    detention       violates   the    Immigration   and

Nationality Act and violates his substantive and procedural due

process     rights.       Petitioner   seeks    release     from   immigration

custody.

       Respondent Gillis filed a Motion to Dismiss for Mootness

(docket entry 12), showing that Petitioner is no longer detained

in the Adams County Correctional Center.                  He was removed to

Venezuela on February 21, 2020.              Alvarez’s habeas petition is

therefore moot.



                                       1
    Case 5:19-cv-00123-DCB-MTP Document 14 Filed 06/01/20 Page 2 of 2



     Mootness is an issue of subject matter jurisdiction.                       A

federal court has jurisdiction to issue a writ of habeas corpus

only if the petitioner is “in custody.”                28 U.S.C. § 2241.      The

mootness   doctrine    requires     that   the    controversy     posed    by   a

petitioner   “be    ‘live,’   not   only   at    the    time   [he]   files   the

complaint but also throughout the litigation process.”                 Rocky v.

King, 900 F.2d 864, 866 (5th Cir. 1990)(citing United States Parole

Comm’n v. Geraghty, 445 U.S. 388 (1980)).

     The relief that Ramirez Alvarez seeks in his Petition –

release from Immigration and Customs Enforcement (“ICE”) custody

has occurred.      Thus, no case or controversy remains.

     The Court therefore adopts Magistrate Judge Parker’s Report

and Recommendation;

     A Separate Final Judgment shall follow.

     This the 1st day of June, 2020.




                                           /s/ David Bramlette_________

                                           UNITED STATES DISTRICT JUDGE




                                      2
